Citation Nr: 1114871	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for postoperative residuals, right testicle.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from August 1953 to February 1954, and from March 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability rating for his service-connected postoperative residuals of the right testicle.  In addition to chronic testicular pain, he complains of urinary problems and erectile dysfunction.  A preliminary review of the record discloses a need for additional evidentiary development before appellate review may proceed on this issue. 

Of particular significance is an October 2008 QTC examination report which reveals a symptomatic hydrocele of the right testicle and nonservice-connected benign prostatic hypertrophy, which the examiner determined was the likely cause of the urinary problems.  Also of record is a private medical examination report, dated in October 2008, which notes that the predominant symptoms of the Veteran's right testicle disability were severe pain, atrophy, epididymitis, and pain along the ilioinguinal nerve suggestive of neuritis.  The extent of atrophy was not indicated.  The remaining records dated in 2009 include ultrasound findings which confirm the presence of a small hydrocele on the right as well as a spermatocele in the left epididymis, and a small hydrocele on the left with a cyst.  These records also show the Veteran was started on antibiotics with no relief in symptoms.  It was suggested that he could possibly benefit from treatment for chronic pain management.  

In this case, the Veteran's service-connected postoperative right testicle residuals are not addressed by a specific diagnostic code, but have been rated by analogy to the diagnostic code that most closely represents his symptoms.  38 C.F.R. § 4.20.  Disabilities of the testis are rated based on atrophy (under DC 7523) or removal (DC 7524).  38 C.F.R. § 4.115b.  Under DC 7323, a 0 percent rating is warranted for complete atrophy of only one testicle and a 20 percent rating for complete atrophy of both testicles.  Id.  Under DC 7524 a 0 percent rating is warranted for removal of one testis and a 30 percent rating for removal of both testes.  Id.  A note to these diagnostic codes provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testicle unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss.  

Additionally, these diagnostic codes provide that entitlement to special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k) should be considered.  See 38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1).

Because the Veteran's service-connected right testicle has not been removed, DC 7524 is not applicable.  Likewise, he is not entitled to a compensable evaluation under DC 7523, because the competent medical evidence reflects that only the right testicle is atrophied and the service-connected disability has not resulted in the nonfunctioning of the other (left) testicle.  Yet, some clarification of the nature and extent of the service-connected disability appears necessary, as his complaints now concern neurological manifestations.  

It is the Board's view that it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass the Veteran's symptomatology, because his rating diagnosis cannot be readily placed under one descriptive label.  Moreover, it has been held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

To that end, the Board notes that organic diseases of the central nervous system under 38 C.F.R. § 4.124, include DCs 8530, 8630, and 8730, based on the sensory manifestations resulting from impairment of the ilioinguinal nerve.  If the Veteran has separate and distinct manifestations attributable to ilioinguinal nerve neuritis, as opposed to the genitourinary symptomatology for which he is currently being compensated under DC 7524, he could possibly receive a separate disability rating.  

Accordingly, the Board finds that it would be helpful to provide the Veteran an examination to determine the nature and extent of his service-connected disability.  The examiner is requested to describe in detail any and all manifestations of neurological symptomatology, and to provide an opinion as to whether it is as likely as not that these manifestations are part and parcel of, or in any way the result of, the service-connected postoperative right testicle residuals.  This information is necessary to determine whether the symptomatology should be separately rated under the appropriate criteria.  Where the record does not adequately reveal the current state of the Veteran's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thereafter, in adjudicating this increased rating claim, the RO should take into account the principle found in Esteban.  The RO must consider whether any neuritis of the ilioinguinal nerve is separate and distinct from the right testicle symptomatology that characterizes the Veteran's service-connected genitourinary disability at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment or evaluation for his postoperative residuals of the right testicle, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  If the necessary information, and authorization for release of information form is submitted by the Veteran, the AMC/RO should attempt to procure any such available treatment records and associate them with his claims folder.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  The Veteran should then undergo appropriate VA examination to determine the severity of his service-connected postoperative right testicle residuals.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should describe in detail all symptoms reasonably attributable to the service-connected postoperative right testicle residuals and its current severity.  

All indicated tests and studies, including a scrotal ultrasound with measurements of both testicles, should be performed, and the examiner should review the results and identify or estimate the normal size, with approximate dimensions, of the Veteran's right testicle.  Also, the following should be addressed.  

a) Based on review of the ultrasound study, the examiner should determine whether there is or has been atrophy of the right testicle and whether the degree of impairment is tantamount to loss of use of a creative organ.  Specifically he/she should indicate whether (i) the diameters of the right testicle are reduced to one-third of the corresponding diameters of the normal-size of the left testicle; or (ii) the diameters of the right testicle are reduced to one-half or less of the normal size of the left testicle and whether there is alteration of the consistency so that the right testicle is considerably harder or softer than would be found in the left testicle if it were normal; or (iii) a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatoza.

b) The examiner should address whether the service-connected postoperative residuals of the right testicle result in chronic epididymo-orchitis and, if so, whether it (i) requires long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management; or (ii) results in recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requires continuous intensive management.

c) The examiner should also indicate whether any identified ilioinguinal nerve neuritis is (i) part and parcel of (i.e., indistinguishable from) the service-connected postoperative residuals right testicle, (ii) a resultant effect thereof, or (iii) a wholly unrelated entity.  Any impairment of the ilioinguinal nerve should be noted and characterized as mild to moderate or severe to complete.  

d) Finally the examiner should indicate the size of the postoperative scar; whether the scar is deep, superficial, or unstable; whether the scar is well-healed, painful, tender, adherent, and/or ulcerated; or whether the scar otherwise causes a limitation of function of the affected bodily part. 

Any opinion provided should reflect review of the claims folder, and include discussion of specific evidence of record.  The examiner should provide the complete rationale for any conclusion reached.

3.  Thereafter, readjudicate the issue of entitlement to a compensable rating for the service-connected postoperative right testicle residuals, to include whether a separate disability rating is warranted for the postoperative scar or for any neurological manifestations of the postoperative residuals right testicle.  In addition, make a determination as to whether the Veteran meets the criteria for entitlement to special monthly compensation based on loss or loss of use of a creative organ as set forth in 38 C.F.R. § 3.350.  

If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to the issue on appeal.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

